DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-5, 7-8, 10-13, 17-18, and 20-23 in the reply filed on 1/20/2022 is acknowledged. Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/20/2022. 

Claim Objections
Claims 1, 3, 11, and 17-18 are objected to because of the following informalities:
In claims 1 and 17 the abbreviation PACT should be defined as photoacoustic computed tomography before the first instance of the abbreviation is used.
In claim 3, line 4; “each data channel” should be changed to “each data channel of the plurality of data channels” for consistency.
In claim 11, line 17; “the detected structure” should be changed to “the at least one detected structure”.
In claim 18, line 9; “each data channel” should be changed to “each data channel of the plurality of data channels” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7-8, 10-12, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim 3 recites the limitation “one preamplifier” in line 4. It is unclear how this one preamplifier relates to the plurality of preamplifiers set forth in claim 2. For examination purposes, this limitation will be interpreted as being a preamplifier of the plurality of preamplifiers previously set forth.

Regarding claim 5, claim 5 recites the limitation “the series of the 2D and 3D images” in lines 23-24. However, only a series of the 2D images has previously set forth. Accordingly, this limitation lack antecedent basis. Is this limitation additionally requiring a series of 3D images? Or did the Applicant only intend to refer to the series of 2D images? Something else? For examination purposes, this limitation will be interpreted as referring to series of the 2D images previously set forth.

Regarding claim 8, claim 8 recites the limitation “the series of the 2D and 3D images” in lines 13-14. However, only a series of the 2D images has previously set forth. Accordingly, this limitation lack antecedent basis. Is this limitation additionally requiring a series of 3D images? Or did the Applicant only intend to refer to the series of 2D images? Something else? For examination purposes, this limitation will be interpreted as referring to series of the 2D images previously set forth.

Regarding claim 10, claim 10 recites the limitation “the one or more scales chosen to cover a range of about 1.2 to about 10 times a resolution of the PACT system”. However, no “one or more scales chosen to cover a range of about 1.2 to about 10 times a resolution of the PACT system” has previously set forth. Accordingly, this limitation lack antecedent basis. For examination purposes this limitation will be interpreted as reciting “the one or more scales are chosen to cover a range of about 1.2 to about 10 times a resolution of the PACT system”.

Regarding claim 12, claim 12 recites the limitation “the high cut-off frequency” in line 10. This limitation in the claim lacks antecedent basis. For examination purposes, this limitation will be interpreted as reciting “a high cut-off frequency”.

Regarding claim 12, claim 12 recites the limitation “the spare sampling correction” in line 4. No sparse sampling correction has previously been set forth. Accordingly, this limitation lack antecedent basis. For examination purposes, this limitation will be interpreted as reciting “the spare sampling correction module”.

Regarding claim 18, claim 18 recites the limitation “one preamplifier” in line 9. It is unclear how this one preamplifier relates to the plurality of preamplifiers set forth in line 2. For examination purposes, this limitation will be interpreted as being a preamplifier of the plurality of preamplifiers previously set forth.

Regarding claim 20, claim 20 depends on a canceled claim 19. Therefore, it is unclear what additional limitations claim 20 requires. Clarification is required. For examination purposes, will be interpreted as depending on claim 17 since claim 19 depended on claim 17 before being canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO2015073523, hereafter Wang) in view of Dougherty et al. (US20090105582, hereafter Dougherty).
Regarding claim 1, claim 1 discloses a PACT system (Wang, Para 30; “the system may include a photoacoustic imaging system and an acoustic reflector. Non-limiting examples of imaging systems with which the acoustic reflector may be used include […] photoacoustic computed tomography (PACT)”) for producing a 2D or 3D image of at least a portion of a subject (Wang, Para 56; “One array was cylindrically focused for dynamic 2D imaging, and the other array was unfocused for high-quality 3D imaging”), the PACT system comprising:
a light source configured to direct a light pulse into an imaging plane passing through the at least a portion of the subject (Wang, Para 44; “the method may include illuminating an area of interest in a subject with a light source”), wherein a plurality of photoacoustic signals is produced within the imaging plane in response to illumination by the light pulse (Wang, Para 44; “acoustic signals generated by an acoustic source 108 in the area of interest, and receiving, at the transducer array 102”) (Wang, Para 44-45; discussing the photoacoustic system); and
a full-ring transducer array comprising a plurality of ultrasound transducers (Wang, Para 31; “The photoacoustic imaging system may include at least one ultrasound transducer array. Transducer arrays may include but are not limited to […] full-ring arrays”), the plurality of ultrasound transducers distributed around a circumference of a ring surrounding the imaging plane (Wang, Figure 6 and 11 showing this), wherein the full-ring transducer array is configured to spatially sample (Wang, Para 44; “the method may include illuminating an area of interest in a subject with a light source, directly receiving, at a transducer array 102, acoustic signals generated by an acoustic source 108 in the area of interest, and receiving, at the transducer array 102, acoustic signals reflected by the acoustic reflector 106 to create a virtual array 104. In various aspects, the light source may be focused or unfocused and the ultrasound transducer array may be focused or unfocused. In an aspect the light source may be a laser”).
Wang does not clearly and explicitly disclose wherein the field of view comprises a diameter selected to satisfy a Nyquist spatial sampling criterion.
In an analogous breast imaging field of endeavor Dougherty discloses wherein a field of view comprises a diameter selected to satisfy a Nyquist spatial sampling criterion (Dougherty, Para 70; “the Nyquist theorem may be used to show that the step in k-space determines the FOV of the image (maximum frequency that is correctly sampled) and the maximum value of k sampled determines the resolution, i.e.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the field of view comprises a diameter selected to satisfy a Nyquist spatial sampling criterion in order to ensure that the signal is correctly sampled as taught by Dougherty (Dougherty, Para 70).

Regarding claim 13, Wang as modified by Dougherty above discloses all of the limitations of claim 1 as discussed above.
Wang as modified by Dougherty above further discloses wherein the at least a portion of the subject is selected from the group consisting of: a brain, a breast, an abdominal cavity, a thoracic cavity, a pleural cavity, a hand, a foot, an arm, a leg, a finger, a toe, and a penis (Wang, Para 49; “the system may also be used for imaging a portion of a subject including, but not limited to a trunk, a breast, or a brain of a subject.”).

Regarding claim 17, claim 17 discloses a PACT system (Wang, Para 30; “the system may include a photoacoustic imaging system and an acoustic reflector. Non-limiting examples of imaging systems with which the acoustic reflector may be used include […] photoacoustic computed tomography (PACT)”) for producing a 2D or 3D image of a breast of a subject (Wang, Para 56; “One array was cylindrically focused for dynamic 2D imaging, and the other array was unfocused for high-quality 3D imaging”) (Wang, Para 49; “the system may also be used for imaging a portion of a subject including, but not limited to a trunk, a breast, or a brain of a subject”), the PACT system comprising:
a light source configured to direct a light pulse into an imaging plane passing through the breast the subject (Wang, Para 44; “the method may include illuminating an area of interest in a subject with a light source”) (Wang, Para 52; “In an aspect, the method may include breast imaging. In this aspect, the transducer array may be a half-ring or a full-ring transducer array. During imaging in this aspect the laser may be adjusted by a zoom lens assembly 330 (in FIG. 11 ) to illuminate either the whole breast or be directed to a smaller region of interest. To increase the view aperture for 3D imaging, an acoustic reflector 106 may be employed to form a virtual capped-cylindrical aperture”), wherein a plurality of photoacoustic signals is produced within the imaging plane in response to illumination by the light pulse (Wang, Para 44; “acoustic signals generated by an acoustic source 108 in the area of interest, and receiving, at the transducer array 102”) (Wang, Para 44-45; discussing the photoacoustic system); and
a full-ring transducer array comprising a plurality of ultrasound transducers (Wang, Para 31; “The photoacoustic imaging system may include at least one ultrasound transducer array. Transducer arrays may include but are not limited to […] full-ring arrays”), the plurality of ultrasound transducers distributed around a circumference of a ring surrounding the imaging plane (Wang, Figure 6 and 11 showing this), wherein the full-ring transducer array is configured to spatially sample the plurality of photoacoustic signals and wherein the full-ring transducer array is configured to spatially sample a portion of the plurality of photoacoustic signals originating from within a field of view positioned within the imaging plane (Wang, Para 44; “the method may include illuminating an area of interest in a subject with a light source, directly receiving, at a transducer array 102, acoustic signals generated by an acoustic source 108 in the area of interest, and receiving, at the transducer array 102, acoustic signals reflected by the acoustic reflector 106 to create a virtual array 104. In various aspects, the light source may be focused or unfocused and the ultrasound transducer array may be focused or unfocused. In an aspect the light source may be a laser”).
Wang does not clearly and explicitly disclose wherein the field of view comprises a diameter selected to satisfy a Nyquist spatial sampling criterion.
In an analogous breast imaging field of endeavor Dougherty discloses wherein a field of view comprises a diameter selected to satisfy a Nyquist spatial sampling criterion (Dougherty, Para 70; “the Nyquist theorem may be used to show that the step in k-space determines the FOV of the image (maximum frequency that is correctly sampled) and the maximum value of k sampled determines the resolution, i.e.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the field of view comprises a diameter selected to satisfy a Nyquist spatial sampling criterion in order to ensure that the signal is correctly sampled as taught by Dougherty (Dougherty, Para 70).

Regarding claim 20, Wang as modified by Dougherty above discloses all of the limitations of claim 19 as discussed above.
Wang as modified by Dougherty above further discloses wherein the light source is further configured to direct a sequence of light pulses into the imaging plane, the sequence of light pulses produced at a light pulse frequency (Wang, Para 44; “the method may include illuminating an area of interest in a subject with a light source”); and
(Wang, Para 52; “In an aspect, the method may include breast imaging. In this aspect, the transducer array may be a half-ring or a full-ring transducer array. During imaging in this aspect the laser may be adjusted by a zoom lens assembly 330 (in FIG. 11 ) to illuminate either the whole breast or be directed to a smaller region of interest. To increase the view aperture for 3D imaging, an acoustic reflector 106 may be employed to form a virtual capped-cylindrical aperture”) (Wang, Para 44; “acoustic signals generated by an acoustic source 108 in the area of interest, and receiving, at the transducer array 102”) (Wang, Para 44-45; discussing the photoacoustic system).

Claims 2-4, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Dougherty as applied to claims 1 and 17 above, and further in view of Zharov (US20180000351).
Regarding claim 2, Wang as modified by Dougherty above discloses all of the limitations of claim 1 as discussed above.
Wang as modified by Dougherty above does not disclose a plurality of preamplifiers, each pre-amplifier of the plurality of preamplifiers operatively coupled directly to one corresponding ultrasound transducer from the plurality of ultrasound transducers, each preamplifier configured to exclusively amplify the plurality of photoacoustic signals sampled by the one corresponding ultrasound transducer.
(Zharov, Para 83; “Each focused ultrasound transducer 126 may have an independent preamplifier 110 for sending the photoacoustic signal 122 received by each focused ultrasound transducer 126 to a multichannel data acquisition board.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Dougherty above to include a plurality of preamplifiers, each pre-amplifier of the plurality of preamplifiers operatively coupled directly to one corresponding ultrasound transducer from the plurality of ultrasound transducers, each preamplifier configured to exclusively amplify the plurality of photoacoustic signals sampled by the one corresponding ultrasound transducer in order to allow for multichannel data to be acquired which allows for imaging whole cross sections via combination of non-overlapped volumes as taught by Zharov (Zharov, Para 9).

Regarding claim 3, Wang as modified by Dougherty and Zharov above discloses all of the limitations of claim 2 as discussed above.
Wang does not disclose at least one analog-to-digital sampling device, the at least one analog-to-digital sampling device comprising a plurality of data channels, each 
However, Zharov further discloses at least one analog-to-digital sampling device, the at least one analog-to-digital sampling device comprising a plurality of data channels, each data channel of the plurality of data channels operatively coupled to one preamplifier, each data channel configured to exclusively sample and digitize the plurality of photoacoustic signals amplified by the one preamplifier (Zharov, Para 115; “The PA signals may be recorded with a high-speed analog-to-digital converter boards and after acquisition and averaging (FIGS. 24 and 25)”) (Zharov, Figure 23-24; showing that amplification occurs before digitization).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Dougherty and Zharov above to include at least one analog-to-digital sampling device, the at least one analog-to-digital sampling device comprising a plurality of data channels, each data channel of the plurality of data channels operatively coupled to one preamplifier, each data channel configured to exclusively sample and digitize the plurality of the photoacoustic signals amplified by the one preamplifier in order to allow for multichannel data to be acquired which allows for imaging whole cross sections via combination of non-overlapped volumes as taught by Zharov (Zharov, Para 9).

Regarding claim 4, Wang as modified by Dougherty and Zharov above discloses all of the limitations of claim 3 as discussed above.
(Wang, Para 61; “The imaging speed of the animal imaging system may be influenced by the speed of the data acquisition system used to acquire and process the acoustic signals generated within the animal subject”), each module comprising instructions executable on the at least one processor, the plurality of modules comprising an image reconstruction module, the image reconstruction module configured to reconstruct the 2D image of the at least a portion of the subject based on the plurality of photoacoustic signals produced in response to illumination by a single light pulse (Wang, Para 64-65; “As illustrated in FIG. 1 , some PA waves were reflected by the acoustic reflector and detected by receiving elements (RE) of the physical array. According to the method of image reconstruction to satisfy the boundary condition imposed by the reflector, the same PA waves may be considered as detected by the elements RE' of a virtual array situated in an acoustic homogeneous medium without the reflector  […] The image was then reconstructed using the conventional filtered back-projection algorithm for an infinite medium without boundaries.”).

Regarding claim 7, Wang as modified by Dougherty and Zharov above discloses all of the limitations of claim 4 as discussed above.
Wang as modified by Dougherty and Zharov above further discloses wherein:
the light source is further configured to direct a sequence of light pulses into the imaging plane, the sequence of light pulses produced at a light pulse frequency (Wang, Para 44; “the method may include illuminating an area of interest in a subject with a light source”);
the full-ring transducer array is further configured to spatially sample a plurality of photoacoustic signal sets, each photoacoustic signal set comprising the plurality of photoacoustic signals produced in response to illumination of the imaging plane by each light pulse of the sequence of light pulses (Wang, Para 52; “In an aspect, the method may include breast imaging. In this aspect, the transducer array may be a half-ring or a full-ring transducer array. During imaging in this aspect the laser may be adjusted by a zoom lens assembly 330 (in FIG. 11 ) to illuminate either the whole breast or be directed to a smaller region of interest. To increase the view aperture for 3D imaging, an acoustic reflector 106 may be employed to form a virtual capped-cylindrical aperture”) (Wang, Para 44; “acoustic signals generated by an acoustic source 108 in the area of interest, and receiving, at the transducer array 102”) (Wang, Para 44-45; discussing the photoacoustic system); and
the image reconstruction module is further configured to reconstruct a time-series of 2D images of the at least a portion of the subject within the imaging plane, each 2D image of the time-series of 2D images based on one photoacoustic signal set (Wang, Para 64-65; “As illustrated in FIG. 1 , some PA waves were reflected by the acoustic reflector and detected by receiving elements (RE) of the physical array. According to the method of image reconstruction to satisfy the boundary condition imposed by the reflector, the same PA waves may be considered as detected by the elements RE' of a virtual array situated in an acoustic homogeneous medium without the reflector  […] The image was then reconstructed using the conventional filtered back-projection algorithm for an infinite medium without boundaries.”).

Regarding claim 18, Wang as modified by Dougherty above discloses all of the limitations of claim 17 as discussed above.
Wang as modified by Dougherty above does not disclose a plurality of preamplifiers, each pre-amplifier of the plurality of preamplifiers operatively coupled directly to one corresponding ultrasound transducer from the plurality of ultrasound transducers, each preamplifier configured to exclusively amplify the plurality of photoacoustic signals sampled by the one corresponding ultrasound transducer; and at least one analog-to-digital sampling device, the at least one analog-to-digital sampling device comprising a plurality of data channels, each data channel of the plurality of data channels operatively coupled to one preamplifier, each data channel configured to exclusively sample and digitize the plurality of the photoacoustic signals amplified by the one preamplifier.
In an analogous photoacoustic imaging field of endeavor Zharov discloses a plurality of preamplifiers, each pre-amplifier of the plurality of preamplifiers operatively coupled directly to one corresponding ultrasound transducer from a plurality of ultrasound transducers, each preamplifier configured to exclusively amplify a plurality of photoacoustic signals sampled by the one corresponding ultrasound transducer (Zharov, Para 83; “Each focused ultrasound transducer 126 may have an independent preamplifier 110 for sending the photoacoustic signal 122 received by each focused ultrasound transducer 126 to a multichannel data acquisition board.”); and
at least one analog-to-digital sampling device, the at least one analog-to-digital sampling device comprising a plurality of data channels, each data channel of the plurality of data channels operatively coupled to one preamplifier, each data channel configured to exclusively sample and digitize the plurality of photoacoustic signals amplified by the one preamplifier (Zharov, Para 115; “The PA signals may be recorded with a high-speed analog-to-digital converter boards and after acquisition and averaging (FIGS. 24 and 25)”) (Zharov, Figure 23-24; showing that amplification occurs before digitization).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang as modified by Dougherty above to include a plurality of preamplifiers, each pre-amplifier of the plurality of preamplifiers operatively coupled directly to one corresponding ultrasound transducer from the plurality of ultrasound transducers, each preamplifier configured to exclusively amplify the plurality of photoacoustic signals sampled by the one corresponding ultrasound transducer; and at least one analog-to-digital sampling device, the at least one analog-to-digital sampling device comprising a plurality of data channels, each data channel of the plurality of data channels operatively coupled to one preamplifier, each data channel configured to exclusively sample and digitize the plurality of the photoacoustic signals amplified by the one preamplifier in order to allow for multichannel data to be acquired which allows for imaging whole cross sections via combination of non-overlapped volumes as taught by Zharov (Zharov, Para 9).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Dougherty as applied to claim 20 above, and further in view of Oishi (US20130312526).
Regarding claim 21, Wang as modified by Dougherty above discloses all of the limitations of claim 20 as discussed above.
Wang as modified by Dougherty above does not disclose a linear scanning stage configured to position the full-ring transducer array and the imaging plane at a plurality of positions along a scanning pattern relative to the breast of the subject, wherein: the light source is further configured to direct the sequence of light pulses into a series of imaging planes, wherein each light pulse of the sequence of light pulses is directed into one imaging plane of the series of imaging planes, each imaging plane positioned at one position of the plurality of positions along the scanning pattern; and each photoacoustic signal set comprising the plurality of photoacoustic signals is produced at one imaging plane of the series of imaging planes.
In an analogous photoacoustic imaging device field of endeavor Oishi discloses a linear scanning stage (Oishi, Para 38; “The scanning unit 6 can be an electrically driven stage equipped with a stepping motor or the like but may also be a manual stage. The scanning unit 6 is not limited to the above examples but may be any scanning unit configured to move at least one of the subject 3 and the acoustic array detector 5”) configured to position a transducer array and the imaging plane at a plurality of positions along a scanning pattern relative to the breast of the subject (Oishi, Para 38; “the acoustic array detector 5 is moved (scanned] using an XYZ stage as the scanning unit 6 to change the relative position of the subject 3 and the acoustic array detector 5”), wherein:
the light source is further configured to direct the sequence of light pulses (Oishi, Para 48; “First, the light irradiation unit 2 irradiates the subject 3 with pulsed light (S1). Acoustic waves excited in a light absorber in the subject 3 by the radiated pulsed light are received by the acoustic detection elements 501 and are converted to receiver signals. The receiver signals are converted to digital signals by the electrical-signal processing unit 7 (S2). At the same time, the data processing unit 8 acquires scanning position information corresponding to the acquired digital signals from the scanning control unit 601 (S3)”) into a series of imaging planes, wherein each light pulse of the sequence of light pulses is directed into one imaging plane of the series of imaging planes, each imaging plane positioned at one position of the plurality of positions along the scanning pattern (Oishi, Para 52; “The scanning is performed in three dimensions and in the direction of the gradient of the resolution […] This is performed on the acoustic array detector 5 at all scanning positions, and the propagated processed signals are superimposed”); and
each photoacoustic signal set comprising the plurality of photoacoustic signals is produced at one imaging plane of the series of imaging planes (Oishi, Para 52; “The scanning is performed in three dimensions and in the direction of the gradient of the resolution […] This is performed on the acoustic array detector 5 at all scanning positions, and the propagated processed signals are superimposed”).

Allowable Subject Matter
Claims 5, 8, 10-12, and 22-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art fails to disclose or reasonably suggest the limitations set forth in the claims recited above. Specifically, the prior art does not disclose a PACT system comprising a light source and full-ring transducer configured to select a field of view with a diameter selected satisfy a Nyquist spatial sampling criterion, pre-amplifiers, ADCs, a scanning element  configured to position the full-ring transducer, and a processor configured to reconstruct the series of 2D and 3D images of the subject using a dual speed-of-sound universal back-projection reconstruction algorithm as discussed in claims 5, 8, and 22-23. Additionally, the prior art does not disclose a PACT system comprising a light source and full-ring transducer configured to select a field of view with a diameter selected satisfy a Nyquist spatial sampling criterion, pre-amplifiers, ADCs, a scanning element  configured to position the full-ring transducer, and a processor configured to reconstruct the series of 2D and 3D images of the subject using a motion analysis module using a spatiotemporal map wherein a horizontal axis of the spatiotemporal map is indicative of an imaging time associated with each 2D image of the time-series of 2D images, and a vertical axis of the spatiotemporal map is indicative of a pixel distance along the preselected transect, track a position of the maximum .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793